 Case 4:21-cv-04025-KES Document 12 Filed 03/17/21 Page 1 of 3 PageID #: 45




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


JACOB FRANCIS LOTTMAN,                              4:21-CV-4025-KES

                  Movant,
                                              MEMORANDUM OPINION AND
      vs.                                     ORDER RE: ATTORNEY-CLIENT
                                                PRIVILEGE WAIVER AND
UNITED STATES OF AMERICA,                       ORDER FOR EXTENSION

                  Respondent.


      The Government requested an Order Directing Former Defense Counsel

to Respond to Movant=s Claims of Ineffective Assistance set forth in the

Movant=s Motion under 28 U.S.C. ' 2255. See Docket No. 10.

      The Eighth Circuit Court of Appeals has recognized that the attorney-

client privilege may be impliedly waived when a client attacks his attorney's

competence and raises the issue of ineffectiveness or incompetence of counsel.

See Tasby v. United States, 504 F.2d 332 (8th Cir. 1974). ABA Model Rule of

Professional Conduct 1.6 also recognizes that a disclosure may be impliedly

authorized under certain circumstances including when a lawyer must respond

to allegations in any proceeding concerning the lawyer's representation of his

or her client.

      The American Bar Association, however, has issued an opinion advising

that former counsel confronted with a client making ineffective assistance of

counsel claims, consistent with their ethical obligations (1) may not disclose
 Case 4:21-cv-04025-KES Document 12 Filed 03/17/21 Page 2 of 3 PageID #: 46




information imparted to him or her in confidence without first obtaining the

informed consent of the former client; and (2) may only disclose such

information in Acourt-supervised testimony.@ ABA Comm. on Eth. and Prof'l

Responsibility, Formal Op. 10-456 (July 14, 2010).

      In consideration of the allegations set forth in Movant=s Motion under

28 U.S.C. ' 2255 this Court has determined that the Government cannot

respond to the allegations of ineffective assistance of counsel without attorney

John Hinrichs responding by affidavit to the specific allegations in the Motion

concerning his representation of Movant in CR. 18-40093 and CR. 19-40005. If

Movant opposes the waiver of the Attorney-Client privilege as it relates to the

specific allegations in his Motion under 28 U.S.C. ' 2255, those allegations will

be stricken from Movant=s Motion under 28 U.S.C. ' 2255. Accordingly,

      IT IS ORDERED:

      1.    The Respondent=s Motion (Doc. 10) directing former defense
            counsel to respond is granted as follows:

            A.    That the Clerk shall send this Order and the attached
                  Attorney-Client Privilege Waiver form to Movant;

            B.    That if the Attorney-Client Privilege Waiver form is not signed
                  and returned to the Clerk for filing within 14 days, the
                  allegations of ineffective assistance of counsel will be
                  stricken from Movant=s Motion under 28 U.S.C. ' 2255;

            C.    That if the Attorney-Client Privilege Waiver form is signed
                  and filed, the Government shall forward a copy of the signed
                  Attorney-Client Privilege Waiver form to Attorney John
                  Hinrichs, along with a copy of this Order and Movant=s '
                  2255 Motion. Attorney John Hinrichs shall within 14 days
                  of receiving the Attorney-Client Privilege Waiver form provide
                  and file with the Clerk an affidavit responding to the specific
                  allegations in the ' 2255 Motion concerning his
                  representation of Movant.
                                        2
Case 4:21-cv-04025-KES Document 12 Filed 03/17/21 Page 3 of 3 PageID #: 47




          D.    The Government shall promptly thereafter serve a copy of
                Mr. Hinrichs’ affidavit upon Movant.

    2.    The Respondent=s Motion for Extension (Doc. 10) is granted and
          the United States shall file its response no later than 30 days after
          Mr. Hinrichs’ affidavit has been received.


    Dated this 17th day of March, 2021.

                                   BY THE COURT:



                                   VERONICA L. DUFFY
                                   United States Magistrate Judge




                                     3
